                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    CLEO TIDWELL,                                            )
                                                             )
                   Plaintiff,                                )
                                                             )
    vs.                                                      )              Case No. 16-cv-41-SMY-GCS
                                                             )
    DR. ASSELMEIER, et al.,                                  )
                                                             )
                   Defendants.                               )

                                                    ORDER

YANDLE, District Judge:

          This matter is before the Court sua sponte for case management. On August 10, 2017, the

undersigned sanctioned Plaintiff Cleo Tidwell, subjecting him to a filing ban in this District

(“Filing Ban”). See Tidwell v. Menard C.C., No. 16-cv-00384-SMY-RJD (Doc. 43). The Filing

Ban states as follows:

          Cleother Tidwell is SANCTIONED with a $500 fine, to be paid before any other
          civil litigation will be filed. This fine is in addition to any other filing fees owed to
          this District. The Clerk of Court is DIRECTED to return all civil pleadings unfiled
          until the sanction is paid, and all habeas corpus filings will be summarily dismissed
          thirty days after filing, unless otherwise ordered by the Court. Documents submitted
          in connection with an appeal are excluded from the sanction.

(Doc. 43, p. 7). 1 On December 18, 2017, the then-presiding district judge issued an Order stating

that the Filing Ban does not apply to the instant case because it predates the Filing Ban. (Doc.

117). However, the Filing Ban makes no exception for earlier filed litigation. Rather, the Filing




1
  Tidwell appealed the ban, see Tidwell v. Clendenin, App. No. 17-3020, but the Seventh Circuit denied his Motion
for Leave to Appeal in Forma Pauperis after finding that the appeal was taken in bad faith. (Doc. 17, Appellate Case).
The appeal was later dismissed for failure to pay the filing fee. (Doc. 20, Appellate Case).



                                                                 1
Ban directs the Clerk of Court to return all civil pleadings unfiled until the sanction is paid.

Accordingly, the Court hereby VACATES the Order entered on December 18, 2017 (Doc. 117).

       Tidwell is ADVISED that the Filing Ban remains in place. See Tidwell v. Menard C.C.,

No. 16-cv-00384-SMY-RJD (Doc. 109) (sua sponte declining to rescind or modify the Filing Ban

because of Tidwell’s continued abusive litigation practices). Apart from the exceptions noted

above, the Clerk of Court will return all civil pleadings unfiled. The Court notes, however, that

the Filing Ban does not prohibit Tidwell’s attorneys from filing pleadings on his behalf. It only

applies to pleadings submitted by Tidwell himself. Finally, even if the Filing Ban were not

applicable, the Court would not accept pleadings from Tidwell in this action because he is

represented by counsel.

       IT IS SO ORDERED.

       DATED: 11/18/19                              s/ Staci M. Yandle
                                                    United States District Judge




                                                   2
